Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2022 has been entered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Amended paragraph [0035] recites universal cover/tassel 3014. This reference number is not shown in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joel Douglas on June 27, 2022.
The application has been amended as follows: 
In the Specification: 
Paragraph [0031] should read -- Referring now to FIGS. 3 and 4, there is shown a blind 4000 of the instant invention showing a cord to operate the head rail 3005. By pulling on the cord 3015, the head rail 3005 is raised thereby raising the fabric 2000. To lower the head rail 3005 the customer unlatches the cord 3015 from the cord lock 3020 (which is shown by cutaway 8000 of top support rail 7010 of the cordless blind 1000 and cutaway 8000 allows cord lock 3020 to be seen in FIGS. 3 and 4) and releases the cord 3015 allowing the head rail 3005 to lower. To raise the head rail 3005 the customer unlatches the cord 3015 from the cord lock 3020 and pulls the cord allowing the head rail 3005 to raise up. This blind allows the customer to move the bottom rail 3010 without having to use a cord attached to the bottom and it allows the customer to move the head rail 3005 by using an attached cord 3015. The blind works for customers where the window is tall and then they cannot raise or lower the head rail except for using a step ladder which reduces the functionality of the blind 4000. –
Paragraph [0033] should read -- FIG. 6 shows the kit for converting a cordless blind 4000 to have a head rail operated by a pull cord. The kit is comprised of head rail 3005, cord lock mechanism 3020 having shaft 3021 and reels 3035 and 3036 and pull cord assembly cord 3015 comprised of pull cord 3016, right-side cord 3017 and left-side cord 3018. The kit further comprises drill fixture 5010 which has at least three stop positions to align the drill fixture 5010 to the top support rail 7010 for drilling the pull cord hole 7015 shown in Fig. 7. The drill fixture having one stop for drilling the right cord hole 6020 in the head rail 3005 as shown in Fig. 13 and one stop for drilling the left cord hole 6025 in the head rail 3005 as shown in Fig. 13. Hole 6020 is for the left hand pull cord 3018 and hole 6025 is for the right hand pull cord 3017. –
Paragraph [0035] should read -- As shown in FIG. 7 the first step to retrofit the blind 4000 to have a pull cord top is to remove the drill fixture 5010 from kit 6000 and then remove the top support rail 7010 from the blind 4000 and use the drill fixture 5010 to drill holes for the pull cord 3016 and right-side cord 3017 and left-side cord 3018. The hole for pull cord 3016 is shown as 7015. The lift cords 3017 and 3018 are then threaded through the holes in the top support rail 7010. Install the cord lock mechanism 3020 having shaft 3021 and reels 3035 and 3036 and loosen the reels 3035 and 3036 using the set screws and align them to their respective holes in the top support rail 7010 and tighten the set screws. Next secure the fabric 3000 to the lower surface of head rail 3005. Thread the lift cords 3017 and 3018 over the reels 3035 and 3036 and secure them appropriately so the lift cords will wrap over the reel. Thread the pull cord 3016 through hole 7010 and attach it to the cord lock 3020. Attach the universal cover/tassel 3014 to the pull cord 3016. Reassemble the blind and now the upper head rail moves the upper segment of fabric 3000. –

Claim 1 should read -- A method of modifying a cordless blind comprising a top support rail and a fabric panel by modifying said top support rail of said cordless blind using a kit comprising of the steps: 
 a. removing said top support rail from said cordless blind;
b. installing a drill fixture from said kit and drilling a pull cord hole in a front of said top support rail for a pull cord using said drill fixture; 
c. installing said drill fixture from said kit on a left-side bottom of said top support rail and drilling a top support rail left-side lift cord hole using said drill fixture; 
d. installing said drill fixture from said kit on a right-side bottom of said top support rail and drilling a top support rail right-side lift cord hole using said drill fixture; 
e. inserting a cord lock mechanism from said kit comprising of a cord lock, a shaft and a right reel having a right cord and a left reel having a left cord into said top support rail; 
f. aligning said right reel so that it is in line with said top support rail right-side cord hole and threading said right cord through said top support rail right-side cord hole; 
g. aligning said left reel so that it is in line with said top support rail left-side cord hole and threading said left cord through said top support left right-side cord hole; 
h. attaching said right cord to a head rail from said kit by inserting said right cord into said head rail having a right-side cord hole and securing it to said head rail from said kit; 
i. attaching said left cord to said head rail from said kit by inserting it in said head rail having a left-side cord hole and securing it to said head rail; 
j. attaching said pull cord to said cord lock mechanism and inserting said pull cord in said pull cord hole; 
Page 13 of 17Serial No.: 16/855,216 k. attaching said fabric panel to said head rail from said kit; 
l. attaching a universal cover to said pull cord;  
m. installing said top support rail above a window. –
Claim 2 should read -- The method of modifying the cordless blind of claim 1 wherein said drill fixture comprises at least three stop positions to align said drill fixture to the top support rail. –
Claim 3 should read -- The method of modifying the cordless blind of claim 1 wherein said kit is comprised of said head rail, said cord lock mechanism cord, said pull cord assembly cord, said universal cover and said drill fixture. --

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art references of record show some similar features of applicant's claimed invention, they fail to show a method of modifying a cordless blind as is claimed by the applicant. As previously stated in the Office Action sent 6/29/2021, the references disclose cordless blinds having top rails comprising left and right cords, pull cords and cord locks, but there is no teaching of a method of modifying a cordless blind by installing a drill fixture and drilling holes in the top support rail and installing a cord lock as is claimed. The examiner can find no proper motivation to combine the references of record to produce applicant's claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/               Examiner, Art Unit 3634                                                                                                                                                                                         
/DANIEL P CAHN/               Supervisory Patent Examiner, Art Unit 3634